                                                                                                       AU6 ' 6 2019
                                                                                               ^       SUSAN Y. SOONG
                                              UNITED STATES DISTRICT COURT                     CLERK, U.S DISTRICT court
                                                                                            northern DISTfilcr OF CALIFORNIA
                                             NORTHERN DISTRICT OF CALIFORNIA



                UNITED STATES OF AMERICA,                             CaseNo.l9-mj-7I270-EDL
                               Plaintiffs,
                                                                      Charging Distr   ct's Case No.
                        V.

                                                                      18-CR-38-LJO -SKO
                PEDRO ORTIZ-CRUZ,

                               Defendant.
          10

          11
                                       COMMITMENT TO ANOTHER DISTRICT
          12
i1        13
                      The defendant has been ordered to appear in the Eastern District of California.
3
4->   A
               The defendant may need an interpreter for this language: Spanish.
•n ^      14
                      The defendant:           ( ) will retain an attorney.
          15
c/) *(Z
                                               (x) is requesting court-appointed coinsel.
^ Q       16
^ c
•a £                  The defendant remains in custody after the initial appearance.
u     u
          17
'c "€
                      IT IS ORDERED: The United States Marshal must transport the defendant, together with
          18
               a copyof this order, to the charging district anddeliver the defendant to the United States Marshal
          19
               for that district, or to another officer authorized to receive the defendant. The Marshal or officer
          20
               of the charging district should immediately notify the United States Attorney and the Clerkof the
          21
               Clerk for that district of the defendant's arrival so that further proc(jedings may be promptly
          22
               scheduled. The Clerk of this district must promptly transmit the papers and any bail to the
          23
               charging district.
          24
               Dated: August 16, 2019
          25

          26                                                      ELimBETH D. L APORTE
                                                                  United States Magistrate Judge
          27

          28
